Case: 20-60038     Document: 00516414848         Page: 1     Date Filed: 08/01/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       August 1, 2022
                                  No. 20-60038                         Lyle W. Cayce
                                                                            Clerk

   Steven Tendo,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A 201 520 012


   Before King, Elrod, and Southwick, Circuit Judges.
   Per Curiam:*
          Steven Tendo, a native and citizen of Uganda, filed three petitions for
   review from orders of the BIA. The BIA affirmed the IJ’s adverse-credibility
   ruling, denied Tendo’s motion to reopen, and denied Tendo’s motion to re-
   consider the BIA’s denial of reopening. Tendo petitions for review of each
   order, and these petitions have been consolidated on appeal. Because of the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60038         Document: 00516414848        Page: 2   Date Filed: 08/01/2022




                                     No. 20-60038


   numerous basses for the adverse-credibility determination and the deferen-
   tial standard of review for denials of motions to reopen, we DENY the peti-
   tions for review.
                                            I
          Tendo arrived in the United States in December 2018 seeking asylum,
   withholding of removal, and protection under the Convention Against Tor-
   ture (CAT). He alleged that he suffered severe persecution at the hands of
   the Ugandan government on account of his nonprofit organization, Eternal
   Life Organization International Ministries (ELOI Ministries). Specifically,
   Tendo alleges that the government of Uganda retaliated against him for a
   youth-voter registration campaign conducted by ELOI Ministries. Tendo al-
   leges a series of persecutory actions by the Ugandan government in the form
   of over 20 false arrests during many or all of which he was tortured.
          For instance, in 2012, Tendo says that he was kidnapped at gunpoint
   and taken to a “safe house,” where he was tortured for information about
   ELOI’s funding. Over the course of over three weeks, Tendo’s interrogators
   starved him, beat him, and cut off the tips of two fingers piece by piece. The
   interrogators placed him in a room with a python—whose head was sus-
   pended to keep it from eating him and to cause it to whip its tail, whipping
   and bruising Tendo. Eventually, his family discovered where he was and pe-
   titioned successfully for his release.
          The IJ denied Tendo’s application for relief based on the determina-
   tion that Tendo’s testimony was not credible. The IJ found support for its
   adverse-credibility determination in Tendo’s frequent travel to and from
   Uganda and five inconsistencies between testimony and evidence. Those
   five inconsistencies were: (1) Tendo’s birth date, (2) whether he travelled to
   the UAE, (3) the details of his arrests, (4) the process he received in prisons,
   and (5) how he was related to his alleged relatives. The IJ also held that




                                            2
Case: 20-60038      Document: 00516414848           Page: 3     Date Filed: 08/01/2022




                                     No. 20-60038


   Tendo failed to corroborate several parts of his story, including by failing to
   provide medical records related to his 2012 torture, proof that he was illegally
   detained in 2014, and proof of certain familial relationships.
          Assuming arguendo that Tendo was credible, the IJ also addressed the
   merits of Tendo’s claims. Regarding his asylum claim, the IJ held that Tendo
   had not shown that the Ugandan government was unable or unwilling to pro-
   tect him, as evidenced by, among other factors, the fact that Tendo was re-
   peatedly granted bail, acquitted of some criminal charges, and granted a
   Ugandan passport. With respect to CAT relief, the IJ held that because
   “there is simply too much evidence [that] the Ugandan government has re-
   peatedly afforded [Tendo] due process of law,” Tendo could not show that
   the Ugandan government would acquiesce in or turn a blind eye to his harm.
          Tendo appealed to the BIA and requested a remand. The BIA af-
   firmed the IJ’s adverse-credibility finding. Tendo moved to reopen, and in-
   cluded new evidence of his torture and threats to his family back in Uganda.
   The BIA determined that the evidence did not warrant reopening because it
   did not rehabilitate his adverse-credibility determination. Tendo also mo-
   tioned to reconsider the denial of his motion to reopen.
                                           II
          “We generally have ‘authority to review only the decision of the BIA
   . . . .’ However, we may also review the IJ’s decision if ‘the IJ’s ruling affects
   the BIA’s decision.’” Ndudzi v. Garland, 2022 WL 2827646, at *2 (5th Cir.
   July 20, 2022) (quoting Zhu v. Gonzales, 493 F.3d 588, 593 (5th Cir. 2007)).
          We review adverse-credibility determinations for substantial evi-
   dence. Singh v. Sessions, 880 F.3d 220, 224–25 (5th Cir. 2018). We “defer
   therefore to an IJ’s credibility determination unless, from the totality of the
   circumstances, it is plain that no reasonable fact-finder could make such an
   adverse credibility ruling.” Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009)




                                           3
Case: 20-60038      Document: 00516414848            Page: 4    Date Filed: 08/01/2022




                                      No. 20-60038


   (quoting Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008)). Even so, “an
   adverse credibility determination still ‘must be supported by specific and co-
   gent reasons derived from the record.’” Singh, 880 F.3d at 225 (quoting
   Wang, 569 F.3d at 537). “[A]n IJ may rely on any inconsistency or omission
   in making an adverse credibility determination as long as the ‘totality of the
   circumstances’ establishes that an asylum applicant is not credible.” Id. (al-
   teration in original) (quoting Wang, 569 U.S. at 538); see also 8 U.S.C. §
   1158(b)(1)(B)(iii). “Moreover, even if the Board erred at some point in its
   analysis, we can still uphold its ultimate decision if ‘there is no realistic pos-
   sibility’ that the Board's conclusion would have been different absent the er-
   ror. Nguhlefeh Njilefac v. Garland, 992 F.3d 362, 365 (5th Cir. 2021) (quoting
   Enriquez-Gutierrez v. Holder, 612 F.3d 400, 407 (5th Cir. 2010)).
                                           A.
          Tendo contends that the BIA erroneously affirmed the IJ’s adverse-
   credibility determination, alleging that the BIA should only grant deference
   to inconsistencies “central to the [alien’s] persecution claims.” However,
   The REAL ID Act clarified that “a trier of fact may base a credibility deter-
   mination on . . . any inaccuracies or falsehoods in such statements, without
   regard to whether an inconsistency, inaccuracy, or falsehood goes to the heart
   of the applicant’s claim.” 8 U.S.C. § 1158(b)(1)(B)(iii). Applying The REAL
   ID Act, this court reviews adverse-credibility determinations by deferring to
   all inconsistencies identified by the IJ, regardless of their centrality to the ap-
   plicant’s case, and there is no reason that the BIA’s standard of review should
   be different. See e.g., Ghotra v. Whitaker, 912 F.3d 284 (5th Cir 2019) (“The
   BIA ‘may rely on any inconsistency or omission in making an adverse credi-
   bility determination as long as the totality of the circumstances establishes
   that an asylum applicant is not credible.’”) (emphasis original) (internal quo-
   tation marks omitted) (quoting Wang, 569 F.3d at 538)). Furthermore, the
   BIA may “not engage in de novo review of findings of fact determined by an



                                           4
Case: 20-60038      Document: 00516414848            Page: 5   Date Filed: 08/01/2022




                                      No. 20-60038


   immigration judge,” but rather reviews “only to determine whether the find-
   ings of the immigration judge are clearly erroneous.” 8 C.F.R.
   § 1003.1(d)(3)(i); see also 8 C.F.R. § 1003.1(d)(3)(iv)(A) (“The Board will
   not engage in factfinding in the course of deciding cases . . . .”).
          Tendo also argues that substantial evidence does not support the IJ’s
   adverse-credibility determination. Specifically, Tendo contends that there is
   no inconsistency between a letter from a Remand Prison Kampala officer
   stating that Tendo was admitted to prison in June, 2012 and his testimony
   regarding his imprisonment. However, even if there is no inconsistency here,
   the IJ identified five other “specific and cogent reasons derived from the rec-
   ord” for the adverse-credibility determination. Wang, 569 F.3d at 537 (quot-
   ing Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir 2009)); See also Sun v. Barr,
   754 F. App’x 294, 295 (5th Cir. 2019) (“[W]e agree with the BIA that the
   three other [permissible] bases identified satisfy the substantial evidence
   threshold for upholding an adverse credibility determination.”). Even “small
   inconsistencies, when added up could support an adverse credibility find-
   ing,” and none of the inconsistencies identified by the IJ are trivial. Ndudzi,
   2022 WL 2827646, at *6. We therefore find that the IJ did not err in its ad-
   verse-credibility determination.
                                          B.
          Tendo also petitioned for review of the BIA’s denial of his motion to
   reopen immigration proceedings. This court reviews the denial of motions to
   reopen under “a highly deferential abuse-of-discretion standard” and will
   “affirm the BIA’s decision as long as it is not capricious, without foundation
   in the evidence, or otherwise so irrational that it is arbitrary rather than the
   result of any perceptible rational approach.” Gomez-Palacios v. Holder, 650
   F.3d 354, 358 (5th Cir. 2009).




                                           5
Case: 20-60038      Document: 00516414848          Page: 6    Date Filed: 08/01/2022




                                    No. 20-60038


          Contrary to Tendo’s claim, the BIA applied the correct standard of
   review. Citing Matter of F-S-N-, 28 I. & N. Dec. 1, 3 (BIA 2020), the BIA
   determined that Tendo “must either overcome the prior [adverse-credibil-
   ity] determination or show that the new claim is independent of the evidence
   that was found not to be credible.” Because new evidence “must be likely to
   change the result in the case,” this test flows naturally from the nature of
   attempting to reopen proceedings against the backdrop of an adverse-credi-
   bility determination. See Qorane v. Barr, 919 F.3d 904, 912 (5th Cir. 2019).
          Tendo has not met that burden. Despite the new evidence, Tendo
   failed to present anything “likely to change the result” in the case.” Id. Even
   assuming Tendo’s evidence addresses some of the inconsistencies surround-
   ing his arrest and torture, it is not enough to overcome the other adverse
   credibility findings identified by the IJ in its adverse-credibility determina-
   tion, much less show abuse of discretion by the BIA. Furthermore, Tendo
   has also not established a basis for relief independent of the prior adverse-
   credibility determination. Rather, Tendo’s “new” evidence does not disturb
   the previous adverse-credibility determination and simply serves as a contin-
   uation of the claim already found incredible.
                                         C.
          Tendo petitioned for review of the BIA’s order denying his motion to
   reconsider the denial of his motion to reopen. We have found that the BIA
   used the proper standard of review in its denial of reopening and that the IJ’s
   decision was supported by substantial evidence. This leaves only Tendo’s
   claim that the IJ relied on extra-record evidence during the proceedings.
          Tendo raised this claim for the first time in his motion to reopen, and
   the BIA held that the issue was forfeited. The BIA is correct that Tendo for-
   feited this issue. And because it was not raised on direct appeal and the BIA
   did not address it on the merits, it is unexhausted, and we lack jurisdiction to




                                          6
Case: 20-60038      Document: 00516414848           Page: 7   Date Filed: 08/01/2022




                                     No. 20-60038


   consider it. See Martinez-Guevara v. Garland, 27 F.4th 353, 361 (5th Cir
   2022). While “subsequent variations in analysis or changes in the scope of an
   argument do not render an issue unexhausted,” this specific extra-record-
   reliance claim is not fairly included in Tendo’s clear-error challenge to the
   adverse-credibility ruling. Vazquez v. Sessions, 885 F.3d 862, 868 (5th Cir.
   2018). The BIA cannot be required to comb through the record to find extra-
   record reliance without being directed to it.
                           *              *              *
          For the above reasons, we DENY in part and DISMISS in part
   Tendo’s application for review.




                                          7